Case

\DOC"'--]O\U'\-L`»U-)[\J>_-

[\.)I\.)[\J[\)N[\)[‘~_)[\J[\)r-‘v_»>_\»-l»_»)_l)-»-¢»_‘>_¢
OO‘-JG\MLL)J[\)*-‘O\DQO‘~JO\MLDJN’_‘O

2:19-cv-Ol751-PA-.]PR Document 1 Filed 03/11/19 Page 1 of 4 Page |D #:1

PeterM. SIteinber Esq., State Bar No. 89300
Steinb er Injury awyers

12300 llshire Boulevard
Suite 210
Los Angeles, CA 90025
Phone: §310; 450 5960
Facsimile: 310 450- 4252
Attorneys for Plaintiff DANIEL J. COPLAN
UNITED STATES DISTRICT COURT
CENTRAL ])ISTRICT OF CALIFORNIA

DANIEL J. COPLAN, Case No.

Plaintiff,
V_ COMPLAINT FOR DAMAGES

UNITED STATES OF AMER_ICA;
UNITED STATES POSTAL SERVICE;
JOSE MADRONA; and DOES l
through 100 lnclusive

Defendants.

 

COMES NOW plaintiff, DANIEL J. COPLAN, and hereby complains as

follows:
JURISDICTION AND VENUE
l. This Court has subject matter jurisdiction over this tort action

pursuant to 28 United States Code section l39l(e)(3) establishing federal court
jurisdiction Whenever the United States of America is a party to an action. Venue
is likewise proper in this district under 28 United States Code section 1391 and
because Defendants’ acts of negligence complained of herein have occurred and

are occurring in this judicial district.

Complaint for Damages
l

 

 

Case

\OOO‘--JO\U'l-P~Wl\.)’-‘

[\)[\)[\J[\_)[\)[\J[\_)[\)N»-\)-¢i-d>-»Mr-¢»-¢»-»-\r-\
OC\]O\LALL)J[\>'_*@\QOO*-JO\Lh-I`-`~L)JM'_‘C

 

 

 

2:19-cV-01751-PA-.]PR Document 1 Filed 03/11/19 Page 2 of 4 Page |D #:2

THE PARTIES

2. Plaintiff, DANIEL J. COPLAN (“Coplan”), is an individual who at
all times material hereto resided and was domiciled in Marina Del Rey, California.

3. Plaintiff is informed and believes and thereon alleges that at all times
material hereto, the United States Postal Service (“USPS”) was and is a
governmental agency and was and is an agency of the federal government of the
United States of America, and the United States of America is responsible for an
action, inactions, negligence or any other wrongdoing or transgressions of the
USPS and/or its agents or employees

4. The true names and capacities, whether individual, corporate,
partnership, associate or otherwise, of defendants Does 1 through 100 inclusive,
and each of them, are unknown to Plaintiff who therefore sues them by such
fictitious names. Plaintiff will seek leave to amend ths Complaint to show the true
names and capacities of Does l though 100 when he has discovered them.
Plaintiff alleges that, at al times mentioned herein, all of the Defendants acted or
participated in some manner in th acts alleged herein, and in some way caused and
are responsible for Plaintiff s damages All reference to the named Defendants
shall include, without limitation , Does l though 100.

STATEMENT OF FACTS

5. Jose Madrona, was an employee of the USPS at the time of this
incident.

6. On February 8, 2017, Plaintiff was riding a bicycle northbound on
Ocean Avenue in the bicycle lane, in the city of Santa Monica.

7. At or about 3:35 p.m. on February 8, 2017, USPS employee, Jose
Madrona, Was operating a USPS postal truck northbound on Ocean Avenue and
struck Plaintiff's left handle bar, causing him to fall from his bicycle and sustain
injuries and damages according to proof.

8. As a result of this incident, Plaintiff suffered injuries consisting of left

Complaint for Damages
2

 

Case

\ooo~.ao\m.l=.mr~.>,_.

[\J¥\.)[\Jl\)[\)\\.)[\-Jl\}i\))-»)-*\->-¢»-)-\»-¢»_»»_¢»_»
OO\JC\LALL»J[\JH‘O\DOQ`JO\§A-P~WN'_‘O

 

2:19-cV-01751-PA-.]PR Document 1 Filed 03/11/19 Page 3 of 4 Page |D #:3

shoulder rotator cuff tear, concussion, ribs and left Wrist abrasions.

FIRST CAUSE OF ACTION
(For Negligence Against Defendants United States of America,
United States Postal Services; Jose Madrona; and Does 1 through 100)

9. Plaintiff hereby incorporates paragraphs 1 through 8 as though fully
set forth in this cause of action.

10. Defendant USPS herein was and is an independent agency of the
executive branch of the government of the United States.

ll. Jose Madrona was an employee of the USPS and negligently operated
a USPS vehicle by failing to safely operate the vehicle in violation of the law.

12. Defendant USPS is responsible for the negligence of Jose Madrona as
Mr. Madrona was acting in the course and scope of his employment and
relationship with the USPS.

13. As a result of the negligence and other conduct of Defendant Jose
Madrona, Plaintiff suffered severe injuries to his body and shock and injuries to
his nervous system, all of which caused him severe pain and discomfort. Plaintiff
is informed and believes, and based upon such information and belief, alleges that
he will suffer severe pain and discomfort in the future, all to his general damages
in a sum according to proof at the time of trial.

14. As a result of the negligence and other conduct of Defendants and
each of them, and the injuries resulting therefrom, Plaintiff was required, and is
informed and believes, that he will in the future require, the services of doctors,
surgeons, physicians, nurses, hospitals, and related professional services,
including drugs, medicines, x-rays and medical expenses, and the exact and
reasonable amount of said services and liability, according to proof at the time of
trial of this action.

///

Complaint for Damages
3

 

Case

\DQO-~]O\U`l-I§-L)J[\J»_¢

Ni\)[\-)[\-)NN[\)[\J[\)»-‘»-»-*»-¢»_n\_¢»-¢»_o,_¢»_n
OG*~JO\M-F~WM'“C>©OQ\]O\M-P~WN*"C

 

2:19-cV-01751-PA-.]PR Document 1 Filed 03/11/19 Page 4 of 4 Page |D #:4

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, DANIEL J. COPLAN, prays that judgment be
entered against the named Defendants, United States of America,

United States Postal Services; Jose Madrona, and each of them, as follows:

1. For general damages according to proof;

2. For medical and incidental expenses according to proof;

3. For all costs of suit incurred herein, and;

4. For such other and further relief as the Court deems just and proper.
DATED: February j_‘yf, 2019 STEINBERG INJURY LAWYERS

 
       
  

Attorn
DANIEi/c J. COPLAN

Complaint for Damages
4

 

